Citation Nr: 0429292	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.

2.  Entitlement to service connection for end stage renal 
failure as secondary to diabetes mellitus associated with 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1964 
until March 1968, which included one-year and three months of 
foreign service.  The appellant is also the recipient of the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which denied service connection for 
diabetes mellitus and end stage renal failure, including as 
secondary to exposure to herbicides.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for diabetes mellitus, including as 
secondary to exposure to herbicides and entitlement to 
service connection for end stage renal failure as secondary 
to diabetes mellitus associated with exposure to herbicides.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The appellant's service 
personnel records, to include his DD-214 and other relevant 
documents show that the appellant had active military service 
from March 1964 to March 1968, which included 15 months of 
foreign service.  Moreover, the appellant's service personnel 
records also show that he was designated as a "Flight Crew 
Candidate for C-2A type aircraft" and that the civilian 
equivalent of his military occupational specialty was 
aircraft mechanic.  The Board also notes that the appellant's 
last duty assignment and major command was "VRC-50, Atsugi, 
Japan".  Upon thorough review of the aforementioned 
evidence, the Board finds that a remand is necessary in this 
case for purposes of obtaining the appellant's flight records 
while stationed at the above listed location.

Accordingly, this case is remanded for the following:

1.  The deck logs, flight logs, and record of 
operations pertaining to the appellant's last 
known duty assignment and major command 
should be obtained.  As indicated above, the 
appellant was attached to Fleet Tactical 
Support Squadron Fifty, or VRC-50 in Atsugi, 
Japan.  All efforts to obtain these records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claims of entitlement to 
service connection for diabetes mellitus, 
including as secondary to exposure to 
herbicides and entitlement to service 
connection for end stage renal failure as 
secondary to diabetes mellitus associated 
with exposure to herbicides should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	L.M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




